DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 17-29, 33, 35-36 and 53-56 in the reply filed on 07/12/2022 is acknowledged.
Claims 30-31, 57-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/12/2022.

Information Disclosure Statement
The information disclosure statement filed 05/08/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-29, 35-36 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi et al (“Mizoguchi” hereinafter, U.S. Publication No. 2016/0041100 A1) in view of Al-Mulla et al (“Al-Mulla” hereinafter, U.S. Publication No. 2009/0215038 A1).
As per claim 17, Mizoguchi teaches a method for detecting cancer cells (paragraph [0002]: “a method of selecting and evaluating a novel vital stain to be used in multiphoton laser microscopy, to a novel cell stain selected by the method, to a novel tumor cell stain to be used in multiphoton laser microscopy and to a detection method for tumor cells using the stain”) comprising: staining an organ tissue suspected of having cancer with curcumin or sulfuretin (paragraph [0036]: “the invention provides a tumor cell stain for observation under multiphoton laser microscopy, the tumor cell stain comprising one or more dye compounds selected from the group consisting of curcumin, sulfuretin …”), and then laser irradiating the organ tissue from serosal side or lumen (paragraph [0125]: “The vital stain of the invention can stain a lumen …” and figures 6-9) using a multiphoton laser microscopic endoscope, confocal laser microscopic endoscope or laser fluorescent microscopic endoscope (paragraph [0036]), and visualizing cell membranes (figures 6-9) in the organ tissue.
However, Mizoguchi does not explicitly teach visualizing Meissner’s plexus or Auerbach’s plexus present in the organ tissue.
Al-Mulla teaches a method of predicting metastasis by determining RKIP expression and assigning a treatment or monitoring regime to a cancer patient according to the level of RKIP expression. Al-Mulla at paragraph [0049] and figure 1C teaches displaying RKIP staining of Auerbach’s neural plexus.
Mizoguchi and Al-Mulla are combinable because they are from the same field of endeavor, ie. Cancer-cell staining and imaging.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Mizoguchi in light of Al-Mulla’s teaching to display Auerbach’s plexus in an output device. One would be motivated to do so because it provides visualization of the tissue cells in staining when determining/monitoring progression of cancer cells in a patient.
As per claim 18, Mizoguchi teaches wherein when a primary lesion of a cancer is mucosal epithelium (paragraph [0047]: “mucosal lesions”), if the cancer cells have invaded or reached Meissner's plexus, the cancer is judged as an advanced cancer (as explained above in claim 17, “Meissner’s plexus” was not the alternative that was selected for visualization).
As per claim 19, Mizoguchi teaches wherein when a primary lesion of a cancer is mucosal epithelium, if the cancer cells have invaded or reached the Meissner's plexus and smooth muscle layer, the cancer is judged as an advanced cancer (see explanation above, as “Meissner’s plexus” was not selected for visualization).
As per claim 20, Mizoguchi teaches wherein when a primary lesion of a cancer is mucosal epithelium, if the cancer cells have not invaded or reached Meissner's plexus, the cancer is judged as an early cancer (see explanation above, as “Meissner’s plexus” was not selected for visualization).
As per claim 21, Mizoguchi teaches signaling the detection of cancer cells by sound of light (paragraph [0038]: Mizoguchi teaches detecting cancer cells using laser light).
As per claim 22, Mizoguchi teaches treating cancer patient comprising removing cancer cells one by one from serosal side or lumen (paragraph [0153]: “When cancers have been detected using the aforementioned stain under a multiphoton laser microscope, a multiphoton laser diagnosis and treatment apparatus of the invention as described below, for example, may be used to for removal of the cancer cells by burning and ablation by multiphoton laser irradiation. … allowing elimination of only the cancer cells as single units in a pinpoint manner.”).
As per claim 23, Mizoguchi teaches removing the cancer cells one by one comprising confirming cancers remaining in a living body from serosal side or lumen after surgery (as explained above, the confirming of cancers remain in a living body may be done through cancer cell staining).
For claims 24-29, it is understood Mizoguchi’s method is capable of applying staining and removal of cancer cells in various organs (paragraph [0006]: “gastrointestinal tract, such as the liver, lungs or brain”, paragraph [0080]: “colon”; paragraph [0089]: bladder”; paragraph [0213]: “Esophageal”).
As per claim 35, Mizoguchi teaches when a primary lesion of a cancer is mucosal epithelium, the cancer is judged as an advanced cancer based on visualized images if the cancer cells have invaded or reached Meissner's plexus, or a step in which when a primary lesion of a cancer is mucosal epithelium, the cancer is judged as an advanced cancer if the cancer cells have invaded or reached Meissner's plexus and smooth muscle layer (see explanation above, as “Meissner’s plexus” was not selected for visualization).
As per claim 36, Mizoguchi teaches which comprises a step in which when a primary lesion of a cancer is mucosal epithelium the cancer is judged as an early cancer based on visualized images if the cancer cells have not invaded or reached Meissner's plexus (see explanation above, as “Meissner’s plexus” was not selected for visualization).
As per claim 53, Mizoguchi teaches for treating patients with uterine cancer or ovarian cancer (paragraph [0003]).
As per claim 54, Mizoguchi teaches treating patients with breast cancer (paragraph [0005]).
As per claim 55, Mizoguchi teaches treating patients with pancreatic cancer or gallbladder cancer (Mizoguchi’s multiphoton microscopic endoscopic laser is capable of removing cancer cells in pancreatic or gallbladder).
As per claim 56, Mizoguchi teaches treating tongue cancer, throat cancer, laryngeal cancer, or thyroid cancer (Mizoguchi’s multiphoton microscopic endoscopic laser is capable of removing cancer cells in tongue, throat, laryngeal or thyroid).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizoguchi et al (“Mizoguchi” hereinafter, U.S. Publication No. 2016/0041100A1).
As per claim 33, Mizoguchi discloses a method for detecting cancer cells (paragraph [0002]: “a method of selecting and evaluating a novel vital stain to be used in multiphoton laser microscopy, to a novel cell stain selected by the method, to a novel tumor cell stain to be used in multiphoton laser microscopy and to a detection method for tumor cells using the stain”) comprising for double staining (paragraph [0022]: “cellular stainability of numerous dyes”) a tissue of a digestive tract (paragraphs [0003], [0125]) with curcumin, sulfuretin or Red #106 (paragraph [0113]), and then laser irradiating the organ tissue from serosal side (paragraph [0125]: “The vital stain of the invention can stain a lumen …” and figures 6-9)) with multiphoton laser microscopy, confocal laser microscopy or laser fluorescence microscopy (paragraph [0036]), and determining the presence or absence of cancer invasion in each layer of the visualized five-layer structure of the digestive tract including epithelial and glandular layers (1), muscularis mucosae (paragraph [0209]: “muscularis and mucosa”) (2), submucosal layer (paragraph [0126]: “the vital stain may be directly administered to the lumen or administered submucosally”) (3), muscle layer (paragraph [0213]; “”visible to muscle layer cells”) (4) and serosa (see figure 6-9) (5) based on the differences in images between the structure of normal tissue and structure of cancer cells invasion (paragraph [0037]: “distinguishing normal cells and tumor cells based on the difference in stainability, under a multiphoton laser microscope”).

Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667